Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 1 of 137




                      (LOHHQ'DLOH\
                           '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 2 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 3 of 137




                 1LFN'DQ%HUJPDQ
                        '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 4 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 5 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 6 of 137




                 6WHSKHQ'DUFDQJHOR
                         '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 7 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 8 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 9 of 137




                      %DUEDUD'DYLV
                           '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 10 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 11 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 12 of 137




            6HQDWRU-RKQ'H)UDQFLVFR
                       '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 13 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 14 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 15 of 137




                   5REHUW'HOPDVWUR
                          '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 16 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 17 of 137




                  :LOOLDP'H0DUOH
                         '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 18 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 19 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 20 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 21 of 137




                       6XVDQ'HPDV
                           '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 22 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 23 of 137




                   6LGQH\'HYRUVHW]
                          '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 24 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 25 of 137




          -DPHVDQG7HUHVD'H:LWW
                   '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 26 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 27 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 28 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 29 of 137




                 -DFTXHOLQH'L0DUFR
                         '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 30 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 31 of 137




                       %DUU\'L[RQ
                           '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 32 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 33 of 137




                 5LFKDUG3DXO'RGG
                        '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 34 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 35 of 137




                       'HEUD'RXWKLW
                           '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 36 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 37 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 38 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 39 of 137




                     6FRWW'UXPPRQG
                           '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 40 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 41 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 42 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 43 of 137




                          3DP'Z\HU
                             '
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 44 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 45 of 137




                             'DYLG(DGH
                                (
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 46 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 47 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 48 of 137




                        .DUHQ(QJVW
                            (
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 49 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 50 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 51 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 52 of 137




                       7KRPDV(SROLWR
                            (
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 53 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 54 of 137




                        -DPHV)DON
                           )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 55 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 56 of 137




                   &KULVWRSKHU)DOVR
                          )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 57 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 58 of 137




              )UHGDQG6KDURQ)DOVR
                       )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 59 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 60 of 137




                          /LQGD)LUH
                             )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 61 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 62 of 137




                      0DGJH)O\QQ
                          )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 63 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 64 of 137




                     0HJDQ)UHQFK
                         )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 65 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 66 of 137




                   -RKQ)XUORQJ-U
                         )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 67 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 68 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 69 of 137




                    7KHUHVD)XUORQJ
                          )
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 70 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 71 of 137




                          0*DEHO
                             *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 72 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 73 of 137




                  3DWULFLD*DOOLYDQ
                         *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 74 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 75 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 76 of 137




                  .DUHQ/*DOORZD\
                         *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 77 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 78 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 79 of 137




                -RKQ*LDPDUWLQR-U
                        *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 80 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 81 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 82 of 137




                        0DU\*LUDUG
                           *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 83 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 84 of 137




                       -DPHV*ODYLQ
                           *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 85 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 86 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 87 of 137




                     0DGHOLQH*ODYLQ
                           *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 88 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 89 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 90 of 137




                       1HLO*ROGEHUJ
                            *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 91 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 92 of 137




                      5DQGDOO*UHHQ
                          *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 93 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 94 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 95 of 137




                    6WHYH*UHHQVWHLQ
                       $QQ(OOLRWW
                          *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 96 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 97 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 98 of 137




                         7HUL*ULQHU
                            *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 99 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 100 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 101 of 137




                    $6DP*XOORWWR
                         *
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 102 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 103 of 137




                    'DYLG+DQORQ
                         +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 104 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 105 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 106 of 137




                  *HRUJH+DQQDIRUG
                         +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 107 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 108 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 109 of 137




                       &DUOLH+DQVRQ
                             +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 110 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 111 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 112 of 137




                          $QQ+DUULV
                             +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 113 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 114 of 137




                      1DGHU+DWHP
                          +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 115 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 116 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 117 of 137




                       3HWHU+HDFR[
                            +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 118 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 119 of 137




                    6WHSKHQ+HOPHU
                          +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 120 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 121 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 122 of 137




                   7RP+HQQHVVH\
                        +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 123 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 124 of 137




                  'HQQLV+HQQHVVH\
                         +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 125 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 126 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 127 of 137




                0DU\.DWH+HUURQ
                      +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 128 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 129 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 130 of 137




                      0LOWRQ$+LOO
                           +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 131 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 132 of 137




                          -XGLWK+RGJH
                               +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 133 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 134 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 135 of 137




                         3HWHU+RJDQ
                             +
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 136 of 137
Case 1:16-cr-00776-VEC Document 909-2 Filed 11/19/18 Page 137 of 137
